Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 01/22/2021, the following occurred.  Claims 11, 13, 17, 18 and 19 were amended.  Claims 1-10 were canceled.  Claims 21-28 were newly added.
Claims 11-28 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 11-28 are the inclusion of the limitation in the claims, a system having improved functionality for improving patient access to prescribed therapeutics, comprising: a clearinghouse computing device to receive a prescription claim associated with a patient from a pharmacy computing device; a Pharmacy Benefits Manager computing device, operable to receive the prescription claim from the clearinghouse computing device and, in response, transmit a reimbursement schedule to the clearinghouse computing device, wherein the reimbursement schedule includes a copayment amount for the prescribed therapeutic based on an insurance policy of the patient; and a database, including patient-specific data, in communication with the clearinghouse computing device; wherein the prescription claim and the reimbursement schedule are structured communications; wherein the clearinghouse computing device includes an assistance analyzer, operable to compare the patient-specific data with the structured communications to determine whether the patient is eligible to receive personalized assistance for adhering to the prescribed therapeutics; wherein the assistance analyzer determines an amount of the personalized assistance based on historic adherence rates of categories of patients to which the patient belongs, wherein the patient is assigned as belonging to one or more of the categories of patients based on the patient-specific data= when the patient is eligible for the personalized assistance for adhering to the prescribed therapeutics, calculate an amount of the personalized assistance; update the reimbursement schedule to reflect the amount of the personalized assistance available to the patient for adhering to the prescribed 

The most remarkable prior art of record is as follows:
Kalies:  U.S. Patent Application Publication U.S. 2004/0073457 A1
Virdee:  U.S. Patent Application Publication U.S. 2004/0153336 A1
Patel:  U.S. Patent Application Publication U.S. 2012/0123789 A1
Burriss:  U.S. Patent Application Publication U.S. 2008/0033750 A1
Moore:  U.S. Patent Application Publication U.S. 2007/0061393 A1
PayingForSeniorCare.com, Pharmaceutical Patient Assistance Programs: Lowering The Cost Of Medications, April 14, 2009, http://payingforseniorcare.com/patient-assistance-programs (Year: 2009)

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686